[Cite as State v. Castleberry, 2020-Ohio-4233.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                         :
                                                       :
          Plaintiff-Appellee                           :   Appellate Case No. 28541
                                                       :
 v.                                                    :   Trial Court Case No. 2019-CRB-3365
                                                       :
 JOSHUA L. CASTLEBERRY                                 :   (Criminal Appeal from
                                                       :   Municipal Court)
          Defendant-Appellant                          :
                                                       :

                                                  ...........

                                                  OPINION

                            Rendered on the 28th day of August, 2020.

                                                  ...........

MATTHEW KORTJOHN, Atty. Reg. No. 0083743, Assistant Prosecuting Attorney, City of
Dayton Prosecutor’s Office, Appellate Division, 335 West Third Street, Room 372,
Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee

MICHELLE M. MACIOROWSKI, Atty. Reg. No. 0067692, 7333 Paragon Road, Suite 170,
Centerville, Ohio 45459
      Attorney for Defendant-Appellant

                                              .............

DONOVAN, J.
                                                                                        -2-


       {¶ 1} Joshua L. Castleberry appeals from conviction following a bench trial in

Dayton Municipal Court on one count of falsification, in violation of R.C. 2921.13(A)(3), a

misdemeanor of the first degree. Castleberry was sentenced to 180 days in jail; 177

days were suspended, and he was credited with three days served. The court also

imposed non-reporting community control sanctions for a period of two years.           We

hereby affirm the judgment of the trial court.

       {¶ 2} Castleberry was charged by way of complaint on July 10, 2019, and he was

tried on September 9, 2019. At trial, Narcotics Detective Jason Barnes, who had been

employed by the Dayton Police Department for 18 years, testified that on July 8, 2019,

he came into contact with Castleberry at a Ferguson Avenue address where the Dayton

S.W.A.T. team was executing a “high risk search warrant.” Barnes stated that officers

had conducted several “confidential informant drug buys” at the residence, and that

“several handguns were seen on individuals and displayed inside the house.”

       {¶ 3} Barnes stated that on the day of the search warrant’s execution, he and

several other officers conducted surveillance on the residence prior to the S.W.A.T.

team’s arrival. He stated that he observed Castleberry exit a silver Honda and then carry

a backpack inside the residence; another detective observed an unknown person sitting

by a window on the second floor.        Barnes advised the S.W.A.T. team about those

individuals prior to the team’s arrival.         Barnes stated that the S.W.A.T. team

subsequently removed Castleberry, a female occupant, and two other individuals from

the home.

       {¶ 4} Barnes stated that when he entered the home, he found crystal

methamphetamine and “a realistic air soft pistol that was not a firearm.” Castleberry was
                                                                                         -3-


in the back of a police cruiser when Barnes made contact with him. Barnes testified that

he explained to Castleberry that the police and S.W.A.T. team were executing a search

warrant at the address, and he read Castleberry his rights. Barnes stated that officers

asked Castleberry for his name and date of birth; Barnes had prior knowledge of the name

and date of birth that Castleberry had given other officers. Castleberry gave Barnes the

name of “Joshua Schrader,” with a date of birth of February 17, 1982; Castleberry

indicated that he did not know his social security number.            Barnes explained to

Castleberry that he “had a hard time believing that someone of his age did not know his

social security number.”      Barnes stated that Castleberry’s actual date of birth was

February 17, 1981. Barnes stated that he did not ask Castleberry why he had given false

information, but Castleberry “made a statement that he was telling the truth and that

Schrader was his maiden name,” without further explaining what he meant by “maiden

name.” Barnes testified that there had been no outstanding warrants for Castleberry’s

arrest.    Barnes testified that, at the request of another officer, a portable fingerprint

identification machine was brought to the scene, and the machine provided Castleberry’s

last name from his fingerprint.

          {¶ 5} Sergeant John Sullivan, the supervisor of the Drug Unit of the Dayton Police

Department, testified that on July 8, 2019, he came into contact with Castleberry after

Castleberry had been removed from the home.               Sullivan testified that, after the

occupants of the house had been removed, one of his duties was to get their identification

information, which included filling out forms with their name, date of birth, and Social

Security Number. Officer David Lane, who had custody of Castleberry in a cruiser,

advised Sullivan that he did not believe that the information being provided by Castleberry
                                                                                       -4-


was correct, and that no information existed on the name Castleberry initially provided,

“Joshua Schrader.”    Sullivan asked Castleberry his name, date of birth, and Social

Security number, and Castleberry provided the name of Joshua Schrader, with a date of

birth of February 17, 1982; Castleberry indicated he did not know his Social Security

number, which was “highly unusual.” Sullivan testified that, once the fingerprint reader

identified Castleberry, an officer further confirmed Castleberry’s identification from the

cruiser’s computer.   He stated that it was common in his experience for people he

encountered to mistakenly believe that they had an outstanding warrant for their arrest.

       {¶ 6} At the conclusion of the State’s evidence, Castleberry moved for a judgment

of acquittal, and the court overruled the motion.

       {¶ 7} Castleberry testified that his “born name” was Joshua Lee Schrader and his

“adopted name” was Joshua Lee Castleberry. He testified that on July 8, 2019, he went

to the Ferguson Avenue address in a silver car to help a friend move out of the home; he

took his backpack inside the residence, and that after 15-20 minutes, the S.W.A.T. team

arrived. He recounted “a guy pointing an A.R. Fifteen at [his] head.” According to

Castleberry, he “walked down the stairs and went out the front of the house and * * * was

swarmed by three officers,” who grabbed him and put him in handcuffs. Castleberry

testified that the S.W.A.T. officers asked for his name, and he told them his “born name

was Joshua Lee Schrader.” The following exchange occurred on direct examination:

              Q.   So, you made attempts to let them know that you went by

       Joshua Schrader and Joshua Castleberry.

              A. Yes, I made attempts to talk to them and they kept shutting me

       up.
                                                                                -5-


       ***

       Q. Do you go by Joshua Schrader?

       A. Yes Sir.

       ***

       A. I have a Facebook Joshua Schrader and a Facebook Joshua

Castleberry. It’s my legal name. It’s my born name. * * *

{¶ 8} On cross-examination, the following exchange occurred:

       Q. * * * After you were arraigned on the falsification charge in this

case, you were not kept in jail on the falsification charge, is that correct?

       A. Yeah, you all released me to Greene County because I had a

warrant because you all wouldn’t let me go to my probation officer.

       Q. Okay and you were given a pre-trial services paper to sign, to sign

your name, isn’t that correct?

       A. Yes Sir.

       Q. And you signed the last name Castleberry, didn’t you?

       A. Yes, it is my adopted name –

       ***

       A. It is my legal adopted name.

       Q. That Castleberry is not the name that you gave these officers

when they were asking you what your information was.

       A. I gave the both names.

       ***

       A. My adopted name is Joshua Lee Castleberry, which is my legal
                                                                                       -6-


      name on my I.D.

      {¶ 9} Castleberry testified that he knew he did not have an outstanding warrant

on the day of his arrest. When asked by the court when Castleberry became his legal

name, he responded, “Since I was three years old.”

      {¶ 10} After Castleberry’s testimony, the State recalled Sergeant Sullivan in

rebuttal. Sullivan testified that Castleberry did not provide the name Castleberry until

after the use of the fingerprint reader, and that he “kept saying that Schrader was [his]

name.”

      {¶ 11} The trial court found Castleberry guilty, stating:

             * * * The essential elements that should be proven would be,

      knowingly made a false statement with the purpose to mislead a public

      official while performing public duties, official duties.   It’s clear that an

      official duty was going on. They were executing a search warrant. There

      is pre-surveillance by officers. There was a S.W.A.T. team and there was

      an execution of a search warrant. While executing the search warrant, a

      part of the process is to make safe the premises and a part of that is making

      sure that everyone is cleared out. They were still in that process. Nothing

      had stopped. * * * The statement that would be false that is more significant

      to me is the date of birth. I don’t know how you get your date of birth wrong.

      I don’t know how you get your name wrong. Mister Castleberry’s testified

      that he’s gone by Castleberry since he was a kid. So why that would not

      be the first name out of his mouth, the Court doesn’t understand. The only

      purpose is to mislead. Why he would mislead I don’t really know but it was
                                                                                          -7-


       definitely done to mislead. The Court will make a finding of guilty.

       {¶ 12} On appeal, Castleberry asserts one assignment of error, as follows:

              THE STATE FAILED TO PRESENT SUFFICIENT EVIDENCE TO

       PROVE THAT DEFENDANT MADE A FALSE STATEMENT TO A PUBLIC

       OFFICIAL     WITH     PURPOSE      TO    MISLEAD      THAT     OFFICIAL     IN

       PERFORMING HIS DUTIES.

       {¶ 13} Castleberry asserts that, “after having a gun pointed at him, being

handcuffed and placed in the back of a police vehicle, in the chaos of a S.W.A.T. raid,

[he] gave the police his legal name at the time of his birth, and in the confusion, misspoke

the year of his birth.” He asserts that the trial court “only inferred” that his purpose was

to mislead. Castleberry argues that the “trial court’s inability to understand that a person,

in the middle of a drug raid, might experience fear and confusion, causing that person to

provide [his] original birth name and misstating his birth year does not rise to the level of

proof beyond a reasonable doubt.” He argues that none of the testimony proved that, in

providing his original birth name and confusing the year of his own birth, Castleberry

intended to mislead a public official.

       {¶ 14} The State responds that Castleberry “all but concedes” he gave incorrect

information to Dayton Police officers, stating in his brief that the name he gave was his

legal name “at the time of his birth” and that he gave an incorrect birth date “ “in the

confusion’ of the drug raid.”    The State argues that “Castleberry’s contention in his

appellate brief that he was ‘confused’ due to the drug raid transpiring around him is not

supported by the record.”

       {¶ 15} The following is well-settled:
                                                                                         -8-


               “A sufficiency of the evidence argument disputes whether the State

       has presented adequate evidence on each element of the offense to allow

       the case to go to the jury or sustain the verdict as a matter of law.” State

       v. Wilson, 2d Dist. Montgomery No. 22581, 2009-Ohio-525, ¶ 10, citing

       State v. Thompkins, 78 Ohio St. 3d 380, 678 N.E.2d 541 (1997). “When

       reviewing a claim as to sufficiency of evidence, the relevant inquiry is

       whether any rational factfinder viewing the evidence in a light most

       favorable to the state could have found the essential elements of the crime

       proven beyond a reasonable doubt.” (Citations omitted.) State v. Dennis,

       79 Ohio St. 3d 421, 430, 683 N.E.2d 1096 (1997). “The verdict will not be

       disturbed unless the appellate court finds that reasonable minds could not

       reach the conclusion reached by the trier-of-fact.” (Citations omitted.) Id.

State v. Whitehead, 2d Dist. Montgomery No. 28334, 2019-Ohio-5141, ¶ 20.

       {¶ 16} R.C. 2921.13(A)(3) provides: “No person shall knowingly make a false

statement, or knowingly swear or affirm the truth of a false statement previously made,

when * * * [t]he statement is made with purpose to mislead a public official in performing

the public official's official function.”

       {¶ 17} Castleberry repeatedly indicated to officers that his last name was Schrader

and that he was born on February 17, 1982, when in fact he was born on February 17,

1981. He stated that he did not know his Social Security Number, which Detective

Barnes found not credible, and Sergeant Sullivan described as “highly unusual.” Sullivan

further testified that there was no identifying information that matched the name of Joshua

Schrader.     Castleberry asserted that “Castleberry” was his “adopted name,”         but it
                                                                                        -9-


appeared on his identification, and he also signed his name as “Castleberry” at pretrial

services. We conclude that a rational factfinder, viewing the evidence most strongly in

favor of the State, could have reasonably found that Castleberry knowingly and falsely

stated that his name was Joshua Schrader, that his date of birth was February 17, 1982,

and that he did not know his Social Security number, with a purpose to mislead law

enforcement officers while they were executing the search warrant and securing the

residence.      In other words, Castleberry’s falsification conviction was supported by

sufficient evidence.

       {¶ 18}     Castleberry’s sole assignment of error is overruled, and the judgment of

the trial court is affirmed.



                                      .............



TUCKER, P.J. and WELBAUM, J., concur.



Copies sent to:

Matthew Kortjohn
Stephanie Cook
Michelle M. Maciorowski
Hon. Deirdre E. Logan